DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claim 1 in the reply filed on December 2, 2022 is acknowledged.  Claims 2-3 have been withdrawn.  Claim 1 is currently pending and under examination.
	
The present application is a divisional of U.S. Patent Application No. 15/523746, filed May 2, 2017, which is the National Stage of International Application No. PCT/JP2015/081408, filed November 6, 2015, which claims benefit of priority to Japanese Application No. 2014-226682, filed November 7, 2014.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To determine if a claim limitation complies with the written description requirement of 35 U.S.C. §112(a), determinations should include the following considerations:
a. Actual reduction to practice 
b. Disclosure of drawings or structural chemical formulas
c. Sufficient relevant identifying characteristics, such as: 
i. Complete structure 
ii. Partial structure 
iii. Physical and/or chemical properties
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure
d. Method of making the claimed invention 
e. Level of skill and knowledge in the art 
f. Predictability in the art

Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species of the invention is sufficient (MPEP 2163).
With regard to a.-d., the specification teaches that the anti-CD30 antibody-binding agent is Adcetris® (SGN-35, Brentuximab vedotin), and the BET inhibitor is JQ1, I-BET151, or L-BET762.  However, the specification does not provide an adequate written description of the entire genus encompassed by anti-CD30 antibody-binding agents and BET inhibitors.  The specification provides one example of an anti-CD30 antibody-binding agent and three examples of a BET inhibitor.  These are not a sufficient description for the entire genus of each. The specification does not provide any guidance of what compounds in the genus would have the function of inducing differentiation of pluripotent stem cells.  The specification does not provide adequate guidance whether the structure of all compounds that are anti-CD30 antibody-binding agents and BET inhibitors yield the function of inducing differentiation of pluripotent stem cells, including when present together, and it is unclear if all substances that are anti-CD30 antibody-binding agents and BET inhibitors have this function. 
With regard to e.-f., while the level of skill in the art is high, the amount of anti-CD30 antibody-binding agents and BET inhibitors are numerous with varied properties.  It is unclear from the art if these substances would also provide the function of inducing differentiation of pluripotent stem cells.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the presence of an anti-CD30 antibody-binding agent" in line 3, “the content ratio” in line 5, “the presence of a BET inhibitor” in line 6, and “the content ratio” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.  The presence of these agents, and a content ratio for each, is not previously recited.
Further regarding claim 1, this claim recites:
A method for producing a cell population comprising differentiated cells obtainable by inducing differentiation of pluripotent stem cells, the method comprising: 
(A) culturing, in the presence of an anti-CD30 antibody-binding agent, a cell population comprising differentiated cells obtainable by inducing differentiation of pluripotent stem cells, thereby reducing the content ratio of undifferentiated pluripotent stem cells; and/or 
(B) culturing, in the presence of a BET inhibitor, a cell population comprising differentiated cells obtainable by inducing differentiation of pluripotent stem cells, thereby reducing the content ratio of undifferentiated pluripotent stem cells.

This claim is indefinite, because as currently recited, it is unclear if: (1) pluripotent stem cells are intended to be cultured in the presence of an anti-CD30 antibody-binding agent and/or BET inhibitor to produce a cell population comprising differentiated cells; or instead, (2) if already differentiated cells are intended to be cultured in the presence of an anti-CD30 antibody-binding agent and/or BET inhibitor to provide a cell population comprising differentiated cells.


Conclusion

	No claims are allowable.


Art of Record:
Cho et al., WO 2009/017269; Published 2009 (culturing embryonic stem cells with LY294002, which is a BET inhibitor, to provide for osteogenic differentiation).

Feng et al., WO 2014/100779, Published 26 June 2014 (culturing pluripotent stem cells with a BET inhibitor to differentiate the PSCs into hemogenic endothelial cells).

Peled et al., WO 2004/078917; Published 2004 (culturing stem cells with LY294002, which is a BET inhibitor).

Steele et al., US 2010/0035327; Published 2010 (LY294002, which is a BET inhibitor, is a stimulation for stem cell differentiation).

Tang et al., IDS, SSEA-5, an antibody defining a novel surface glycan on human pluripotent stem cells and its application to remove teratoma-forming cells as part of a surface antibody panel, Nat Biotechnol.; 29(9): 829–834, 2011 (CD30 is a marker of undifferentiated stem cells; when applied to incompletely differentiated hESC cultures, immunodepletion with SSEA-5 and additional markers completely removes teratoma formation potential).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653